Citation Nr: 1402199	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for asthmatic bronchitis.

2.  Entitlement to service connection for chronic obstructive lung disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was initially before the Board in November 2011 when the claims were remanded for further development.  The RO issued supplemental statements of the case in August and September 2012, and the appeal is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In November 2011, the Board remanded the claims for a VA medical examination and opinion.  A review of the November 2011 VA opinion reflects that it is deficient.  In particular, the November 2011 VA examiner indicated that the Veteran's chronic bronchitis/asthmatic bronchitis was not "aggravated or altered beyond normal course" by his service.  However, specific rationale for this conclusion was not provided.  Accordingly, the Board finds that another remand is warranted.  

Furthermore, the record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in November 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  With respect to the Veteran's chronic bronchitis/asthmatic bronchitis, the examiner should provide an opinion on: 

(a)  Whether there is clear and unmistakable evidence the Veteran's chronic bronchitis/asthmatic bronchitis preexisted the Veteran's entrance into military service; and, if so 

(b)  Whether there is clear and unmistakable evidence the preexisting bronchitis/asthmatic bronchitis was not aggravated during or by his military service (April 1966 to December 1966) beyond its natural progression?

(c)  If the examiner instead determines that the bronchitis/asthmatic bronchitis did not preexist service and/or was not aggravated beyond its natural progression in service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, readjudicate the claims for service connection.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, allow them appropriate time for response, and then, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


